IN THE SUPREME COURT OF THE STATE OF IDAHO

                                            Docket No. 41469

NEWMAN K. GILES,                       )
                                       )
    Claimant-Appellant,                )
                                       )                             Boise, September 2014 Term
v.
                                       )
                                       )                             2014 Opinion No. 122
EAGLE FARMS, INC., Employer;
                                       )
and                                    )                             Filed: November 28, 2014
                                       )
IDAHO STATE INSURANCE FUND, Surety, )                                Stephen W. Kenyon, Clerk
    Defendants-Respondents.            )
______________________________________ )


        Appeal from the Idaho Industrial Commission.

        The decision of the Industrial Commission is affirmed.

        Smith, Driscoll & Associates, PLLC, Idaho Falls, for Appellant. Bryan D. Smith
        argued.

        Augustine Law Offices, PLLC, Boise, for Respondents. Paul J. Augustine argued.
                                 _____________________

J. JONES, Justice
        Newman K. Giles (Kal) sought income benefits from his employer for injuries he
suffered during the course of his employment. Kal was involved in a one-vehicle accident,
sustaining severe injuries. Finding Kal’s intoxication to have been a reasonable and substantial
cause of his accident and resulting injuries, the Idaho Industrial Commission held Kal was barred
from receiving income benefits. Kal appealed.
                                         I.
                        FACTUAL AND PROCEDURAL BACKGROUND
        The claimant, Kal Giles, was involved in a one-vehicle accident during the course of his
employment. 1 While returning from repairing a sprinkler pivot at approximately 3:30 a.m., Kal


1
 The referee did not make a finding on the question of whether the injury was sustained in the course of Kal’s
employment. However, the evidence shows that Kal was returning from a job assigned by his employer and that
employees are always paid for their time in returning from those jobs since the assignments are often in remote

                                                      1
was ejected from his vehicle and suffered severe injuries. The evidence is undisputed that Kal
was driving at approximately 123 mph in a 50 mph zone at the time of the accident, that he was
legally intoxicated with a blood alcohol concentration (BAC) of .11%, that he was very familiar
with the road and the particular curve where the accident happened, and that he was not wearing
a seatbelt. Kal also claims to have been texting in the time leading up to the accident, though
evidence of the alleged texting was not raised until opening argument at the evidentiary hearing
nearly four years after the accident. The Idaho Industrial Commission conducted the hearing on
the sole issue of whether Kal was barred from receiving income benefits by Idaho Code section
72-208, which denies benefits “[i]f intoxication is a reasonable and substantial cause of an
injury.” I.C. § 72-208(2).
        At the evidentiary hearing, Kal sought to establish that the accident primarily resulted
from his speed, stressing his propensity for driving at excessive speeds. He testified that he
drives a “souped-up” truck and essentially has a “need for speed.” There was generally a
consensus among the witnesses that the 123 mph Kal was driving was a substantial factor in
causing his accident and resulting injuries.
        Acknowledging that the effects vary from person to person based on a variety of factors,
the crash-investigating officer and two expert witnesses each testified as to the general impairing
effects of alcohol, including impairment of judgment, motor skills, inhibitions, alertness, reaction
time, depth perception, and multi-tasking. There was also more specific testimony with respect to
intoxication. Trooper Bivens, the investigating officer, testified that alcohol at the concentration
Kal had in his blood at the time of the accident noticeably impairs an individual’s judgment and
motor skills and that alcohol was a contributing factor to Kal’s accident.
        The surety, the State Insurance Fund (SIF), retained Dr. Dawson, a pharmacology Ph.D.
to try, as he put it, “to determine if, and to what degree, alcohol may have played a role in Kal’s
crash.” His testimony was given upon his understanding that there could be more than one
“substantial cause” of the accident. Dawson ultimately opined to a reasonable degree of
probability in his field and based upon his education and research on the effects of alcohol and
drugs on cognitive and psychomotor functioning, as well as the documentation contained in this
case, that “intoxication was a reasonable and substantial cause of the crash and subsequent


locations. Because Employer does not contest the fact that the injuries were sustained in the course of employment,
we do not analyze that issue here.

                                                        2
injury.”
        Kal retained Dr. Anderson, an emergency room physician, to determine whether alcohol
was a substantial cause, which Dr. Anderson understood to mean “the number one cause, . . . the
main cause, . . . [the] reproducible cause.” In analyzing the cause of Kal’s accident, Dr.
Anderson took what he called a “reproducible evidence based” approach. This means he looked
at each possible causal factor individually and tried to determine which of them would always
result in an accident. Using this method, he determined there were certain people who would
sometimes be able to negotiate the stretch of road relevant in this case even with a BAC of .11;
he determined there were certain people who would sometimes be able to negotiate that road
while texting; he then concluded that, because no person could ever negotiate that stretch of road
while driving 123 mph, Kal’s speed was the only “reproducible cause” and was therefore the
only “reasonable and substantial” cause.
        Dr. Dawson’s opinions regarding the reasonable and substantial causes of Kal’s accident
and injuries were more persuasive to the referee than Dr. Anderson’s. The referee found
intoxication was a reasonable and substantial cause of the accident and injuries and concluded
that Kal was barred from receiving income benefits under Idaho Code section 72-208. The
Commission adopted the referee’s findings as its own. Kal appealed and we affirm.
                                           II.
                              ISSUES CONSIDERED ON APPEAL
1.   Whether there is substantial and competent evidence to support the Commission’s finding
     that intoxication was a reasonable and substantial cause of Kal’s injuries.

2.   Whether the Commission reversibly erred in considering Kal’s use of prescription
     medication to find that intoxication was a reasonable and substantial cause of Kal’s injuries.

3.   Whether the Commission reversibly erred in failing to consider evidence of Kal’s alleged
     texting in the time leading up to his accident.

4.   Whether the Commission reversibly erred in refusing to find that Kal’s failure to wear a
     seatbelt was a reasonable and substantial cause of his injuries.

5.   Whether either party is entitled to attorney fees in this case.
                                           III.
                                    STANDARD OF REVIEW
        The Court in Watson v. Joslin Millwork, Inc. stated the relevant standard when this Court
reviews a decision of the Idaho Industrial Commission:

                                                   3
       On appeal from the Industrial Commission, this Court exercises free review of the
       Commission's legal conclusions, but will not disturb findings of fact if they are
       supported by substantial and competent evidence. Substantial and competent
       evidence is relevant evidence that a reasonable mind might accept to support a
       conclusion. The conclusions reached by the Industrial Commission regarding the
       credibility and weight of evidence will not be disturbed unless the conclusions are
       clearly erroneous. We will not re-weigh the evidence or consider whether we
       would have drawn a different conclusion from the evidence presented.

149 Idaho 850, 854, 243 P.3d 666, 670 (2010) (citations omitted).

                                              IV.
                                           ANALYSIS
       Generally speaking, the purpose of the Idaho workers’ compensation law is to provide
compensation to workers for injuries sustained in the course of their employment. See I.C. § 72-
201; Bint v. Creative Forest Prods., 108 Idaho 116, 120, 697 P.2d 818, 822 (1985). However,
with certain exceptions not relevant here, “[i]f intoxication is a reasonable and substantial cause
of an injury, no income benefits shall be paid.” I.C. § 72-208(2). “Reasonable and substantial
cause” is not specifically defined in the statutes, nor is there Idaho case law interpreting this
phrase in the context of Idaho Code section 72-208(2). However, where there are several
possible causes of an injury in the tort arena, we have employed the “substantial factor” test. An
Idaho pattern jury instruction defines the substantial factor test of proximate cause as “a cause
that, in natural or probable sequence, produced the injury, the loss or the damage complained of.
It need not be the only cause. It is sufficient if it is a substantial factor in bringing about the
injury, loss or damage.” IDJI 2.30.2. We find it appropriate to apply the substantial factor test
here, together with a consideration of the reasonableness of any conclusion as to causation.
       The parties in this case raise four possible factors that separately or in conjunction caused
Kal’s accident and resulting injuries: Kal’s intoxication, Kal’s speed, Kal’s texting while driving,
and Kal’s failure to wear a seatbelt. Therefore, this Court must determine whether there is
substantial and competent evidence to support the Commission’s finding that intoxication was a
reasonable and substantial cause of Kal’s accident and injuries.
A. There is substantial and competent evidence to support the Commission’s finding that
   intoxication was a reasonable and substantial cause of Kal’s accident and resulting
   injuries.
       Kal argues the Commission’s finding that intoxication was a reasonable and substantial
cause of his accident and resulting injuries was not supported by substantial and competent

                                                 4
evidence. Kal asserts: (1) that his .11 BAC, alone, does not prove intoxication was a substantial
cause of his injuries; (2) that the Commission arrived at its conclusion simply by eliminating
other possible causes rather than by affirmative evidence of intoxication-causation; and (3) that
there is not substantial and competent evidence in the record to support the Commission’s
finding that Kal’s intoxication caused him to have an unusually reckless state of mind the night
of his accident.
          Kal argues that a blood alcohol reading is not sufficient evidence to support a denial of
income benefits under Idaho Code section 72-208, citing Hatley v. Lewiston Grain Growers,
Inc., 97 Idaho 719, 552 P.2d 482 (1976). 2 Although the facts of Hatley are similar to those in this
case, the applicable legal standard with respect to proof of causation in that case came from a
prior version of the statute and that stricter standard does not apply in this case.
          In Hatley, the claimant, a truck driver, was killed in a motor vehicle accident. Id. at 720,
552 P.2d at 483. He had a BAC of .117, and crash scene investigators found a partially empty
bottle of whiskey in the vehicle. Id. The investigating officer testified that Hatley had taken a
curve too fast and that his ability to control the vehicle was impaired by his intoxication. Id. at
721, 552 P.2d at 484. Additionally, a toxicologist testified to the general effects of alcohol on a
person—that it impairs reflexes, depth perception, and overall ability to operate a vehicle. Id.
The Commission concluded the employer had not met its burden of proving the requisite causal
connection between the intoxication and the accident and resulting injuries. Id. at 720, 552 P.2d
at 483.
          Hatley is distinguishable from the case at hand for three important reasons: (1) in Hatley,
the employer had to present substantial evidence to overcome a statutory presumption that such
an injury was not “occasioned by” intoxication; (2) the causation standard contained in the
version of Idaho Code section 72-208 in effect at the time was a stricter standard than that in the
present version; and (3) in Hatley, the Court affirmed facts found by the Commission, while here
Kal asks the Court to overturn the Commission’s factual findings.
          Because the claimant in Hatley died, the Court applied a presumption in Idaho Code
section 72-228 that where “the injury arose in the course of employment, it shall be presumed, in


2
 Kal also places substantial weight upon a Louisiana Court of Appeals case, Folse v. Am. Well Control, 536 So. 2d
686 (La. Ct. App. 1988). However, Louisiana precedent has no application in Idaho and we do not find the case to
be helpful in analyzing Idaho statutes.


                                                       5
the absence of substantial evidence to the contrary, . . . that the injury or death was not
occasioned by the employee’s intoxication.” Id. at 722, 552 P.2d at 485. A 1997 amendment to
that section eliminated this presumption and made the section inapplicable to any defense under
Idaho Code section 72-208. 1997 Idaho Sess. Laws, ch. 274, § 3, p. 804; I.C. § 72-228(2). The
Court in Hatley noted that the nature of the witnesses’ testimonies was “couched in generalities”
with respect to the effects of intoxication and that the .117 BAC was “not sufficiently high to
overcome the statutory presumption against causation.” We therefore upheld the Commission’s
finding that the claimant’s death was not caused by intoxication. Id. at 722–23, 552 P.2d at 485–
86. Throughout the Court’s analysis, it stressed that its reasoning relied on the presence of the
statutory presumption—“[i]n light of the presumption imposed by I.C. § 72-228 . . . ,”
“particularly in view of the presumption contained in the statute,” and “not sufficiently high to
overcome the statutory presumption.” Id. at 722, 552 P.2d at 485. The presumption has no
application here.
       When Hatley was decided, Idaho Code section 72-208(2) provided that “[i]f an injury is
the proximate result of an employee’s intoxication, . . .” the income benefits will be reduced. Id.
at 721 n.1, 552 P.2d at 484 n.1 (emphasis added); 1997 Idaho Sess. Laws, ch. 274, § 2, p. 804.
This prior requirement—that intoxication be the proximate cause of the injuries—is a very
significant distinction. Based thereon, the Hatley Court held that the “Commission did not err in
its conclusion that there was a lack of substantial evidence in the record that Hatley’s death was
caused by intoxication.” Id. at 723, 552 P.2d at 486 (emphasis added). Under the current
language of the statute, intoxication must now be “a reasonable and substantial cause,” rather
than the proximate cause. The use of the word “a” shows that intoxication can be one among a
number of substantial causes, and there is no requirement to show which causative factor is the
most substantial.
       A further problem with Kal’s reliance on Hatley is that determination of a reasonable and
substantial cause of an injury is a factual determination, which is within the purview of the
Commission. In Hatley, the Commission found that the decedent’s injuries were not the
proximate result of intoxication. The Court declined to disturb that factual finding. Here, on the
other hand, Kal asks the Court to second-guess the Commission’s factual finding that
intoxication was a reasonable and substantial cause of his accident and injuries. We will decline
to do so where substantial and competent evidence supports the Commission’s factual finding.


                                                6
       Kal argues that in finding intoxication was a substantial cause of the accident and
resulting injuries, the Commission relied on “negative evidence” by ruling out other possible
causes of the accident and then finding intoxication to be the cause by process of elimination. In
essence, Kal argues that the only evidence supporting the Commission’s decision was his blood
alcohol reading. Were this the case, he might have a point. Idaho Code section 18-8004(1)(a)
makes it unlawful for a person who has a BAC of .08 or more to operate a motor vehicle on
Idaho roads. However, just because a worker with such a BAC reading is involved in an injury
accident does not necessarily mean that intoxication was a reasonable and substantial cause of
the accident. Intoxication, for purposes of Idaho Code section 72-208, “means being under the
influence of alcohol or of [non-prescription] controlled substances.” I.C. § 72-208(3). Idaho
Code section 72-208 does not contain a presumptive standard, like the DUI statute. A BAC
reading is certainly relevant to the inquiry but, standing alone, is not necessarily sufficient to
make the required showing. However, contrary to Kal’s argument, the Commission relied on
additional evidence in making its decision. If Kal’s BAC was all the Commission considered, it
would not have extensively discussed in its findings the testimony of the various witnesses and
the weight it gave them.
       Both parties’ expert witnesses and Trooper Bivens testified generally as to the significant
impairing effect alcohol can have on a person’s judgment, motor skills, multi-tasking, alertness,
reaction time, depth perception, and inhibitions. Then, they each applied their knowledge of the
effects of alcohol to the facts of this case to give opinions on how alcohol affected Kal on the
night of his accident and whether his consumption of alcohol was a substantial cause of his
accident and injuries. In addition to testimony regarding the general effects of alcohol, Trooper
Bivens testified that, “based on [his] own experience, based on dealing with other intoxicated
individuals with similar intoxication levels [to Kal’s], or even a little lower, there is a noticeable
affect on that individual, . . . a noticeable impairment. It’s obvious.” He testified that at levels
similar to Kal’s, one’s motor skills, judgment, and inhibitions would be noticeably impaired. He
also testified that all the circumstances surrounding Kal’s accident suggest intoxication was a
cause of the accident because one who was driving 123 mph on a road he was very familiar with
and approaching a curve he was very familiar with, with a .11 BAC and allegedly texting, would
be exercising extremely poor judgment. Bivens opined that the judgment of a person behaving in
such a way would have been affected by his or her consumption of alcohol. Bivens also testified


                                                  7
to finding bottles of beer, spilled beer, and a strong odor of alcohol in Kal’s vehicle when he was
investigating the scene.
         Dr. Dawson opined that Kal would have been impaired in his ability to safely operate a
vehicle, given his BAC at the time of the accident. Dr. Dawson’s ultimate opinion, stated “to a
reasonable degree of probability in [his] field [and] based upon [his] education and research on
the effects of alcohol and drugs on cognitive and psychomotor functioning, as well as the
documentation contained in this case,” is that “intoxication was a reasonable and substantial
cause of the crash and subsequent injury.” Dr. Dawson acknowledged that speed was a
contributing factor to the accident and that Kal’s consumption of alcohol contributed to Kal’s
“inability to either control the vehicle or control the speed.”
         Dr. Anderson, Kal’s own expert witness, testified to the significant impairing effects
alcohol can have on a person and admitted that Kal’s intoxication “played a role” in the accident.
Dr. Anderson ultimately identified three possible causes of Kal’s accident and ranked them in the
following order, beginning with the most substantial: (1) speed, (2) texting, and (3) intoxication.3
The majority of Dr. Anderson’s testimony focused on trying to show what the primary, number-
one cause of the accident was. He seemed to believe that if he showed Kal’s speed was the
primary cause of the accident, this would show that intoxication was not a substantial cause of
the accident. Dr. Anderson’s opinion letter regarding the cause of Kal’s injuries states that “the
reasonable and substantial cause of [Kal’s] injuries is traveling 123 mph while attempting to
negotiate a corner on a road posted at 50 mph.” (emphasis added). His use of the word “the” in
his opinion indicates he was under the false impression that there could be only one reasonable
and substantial cause. This misunderstanding is further evidenced by Dr. Anderson stating early
in his deposition that his task in this case was to determine if “alcohol [was] the single most
important factor in causing the accident.” Although counsel corrected Dr. Anderson that he was
there to opine as to the reasonable and substantial causes of the accident, later in the same


3
  Interestingly, Dr. Anderson began his testimony by seemingly attempting to minimize the role intoxication played
in the accident when he stated he had identified at least four or five factors that contributed to the accident and that
alcohol was number five on a scale of most substantial to least substantial. Thereafter, he only discussed four causes.
Additionally, there was no meaningful distinction between his numbers one and two. He said the number-one cause
was Kal’s ADHD, which causes him to have an addictive personality. He said the number-two cause was Kal’s
addictive personality, which causes him to have an addiction to speed. Essentially, Dr. Anderson opined the two
most substantial causes were Kal’s speed. Finally, the cause Dr. Anderson considered third most substantial
(numbers one and two being speed), Kal’s alleged texting, is never mentioned in Dr. Anderson’s initial opinion
letter discussing the causes of the accident.

                                                           8
deposition Anderson stated that he understood “reasonable and substantial cause” to mean “the
number one cause, . . . the main cause, . . . [the] reproducible cause.” Given that Dr. Anderson
seemed to be on a search only for the most substantial cause of Kal’s accident, which would do
nothing to help determine whether intoxication was also a substantial cause, the Commission did
not err in giving Dr. Anderson’s opinions little weight and finding Dr. Dawson’s opinions more
persuasive.
        Kal also argues there was not substantial and competent evidence to support the
Commission’s finding that on the night of the accident, Kal had an unusually reckless state of
mind caused by his intoxication. The finding in question reads:
        The [Commission] finds Defendants have met their burden of proving Claimant’s
        intoxication was a reasonable and substantial factor contributing to his accident
        and injuries. While perhaps not the proximate cause, alcohol was certainly a
        reasonable and substantial cause. Claimant testified that he generally drove safely,
        even when speeding. Yet on the night of the accident he admitted driving
        recklessly. The clearest explanation for Claimant’s unusual reckless state of mind,
        based upon the evidence in the record, is that he was experiencing impairment due
        to intoxication.
There is substantial, competent evidence in the record to support these findings. Dr. Dawson
testified that Kal’s consumption of alcohol impaired his judgment and contributed to his
excessive speed the night of the accident. Indeed, any reasonable observer who is familiar with
the effects of alcohol would have no difficulty in reaching these conclusions. It would not be
much of a stretch to determine that a person driving 123 mph at night, approaching a curve, with
a blood alcohol level of .11%, and purportedly texting in the process, was influenced in doing so
by virtue of the consumption of alcohol. It is about as close to a no-brainer as one can get. Thus,
there is substantial and competent evidence in the record to support the Commission’s
determination that intoxication was a reasonable and substantial cause of Kal’s accident and
resulting injuries.
B. Any incidental consideration by the Commission of Kal’s use of prescription pain
   medication is inconsequential.
        In its findings, the Commission referenced testimony by Dr. Dawson that “the
combination of alcohol and opiates in Claimant’s system at the time of the accident produced an
addictive depressant effect on Claimant’s central nervous system,” which impaired Kal’s
cognitive abilities and that “alcohol, together with the presence of opiates, produced a marked
impairment of his ability to operate a motor vehicle in a safe manner.”

                                                 9
       Kal cites to Idaho Code section 72-208(3) which specifies that “intoxication” does not
include the effects of prescription medications. Kal contends that any medications he was taking
at the time of the accident were prescription medications and could not be considered in
determining whether he was intoxicated. He claims the Commission improperly relied on this
evidence in concluding that he was intoxicated.
       In response, SIF contends that consideration of Kal’s use of the opiates was proper
because he was not using them “in accordance with the instructions for use of the controlled
substance,” as required by Idaho Code section 72-208(3). More particularly, SIF contends that
Dr. Dawson was correct in citing to Kal’s opiate use because the instructions for the
prescriptions clearly indicated that they were not to be taken together with alcohol.
       Whether or not Kal’s use of the opiates was properly referenced, the Commission
specifically noted that “Dr. Dawson reiterated that when opiates and lithium were excluded, it
was the alcohol alone that was a reasonable and substantial cause of Claimant’s accident and
resultant injuries.” The Commission went on to specifically find that “alcohol was certainly a
reasonable and substantial cause” of Kal’s accident. Therefore, any reference to his use of
prescription drugs, whether or not it was proper, constituted at most harmless error.
C. The Commission did not reversibly err in failing to assign weight to the texting
   evidence.
       Kal contends the Commission erred by refusing to consider evidence that Kal was texting
at the time of the accident. With respect to the claim that Kal was texting at the time of the
accident, the Commission found that
       For the first time, [Kal] alleged at hearing that he may also have been texting and
       was thereby distracted at the time he missed the curve. Although he has no
       independent recollection of texting, he bases this proposition on the fact that once
       he recovered his cell phone from the accident scene, it showed that he had been
       texting a friend at the time of the accident. As [Kal] cannot locate his cell phone,
       and his cell phone usage as a contributing factor in causing his accident was not
       raised until the hearing, any evidence regarding texting cannot be corroborated
       and will not be considered in this decision, even though some quoted material
       may reference cell phone usage.
The testimony regarding Kal’s alleged texting was admitted at the hearing, without objection. It
is unclear from the finding whether the referee completely ignored the evidence of texting or
whether he simply found the texting evidence unpersuasive or insufficient and would therefore
give it no weight in his decision. Either way, Dr. Dawson and Trooper Bivens were allowed to


                                                  10
assume the texting had occurred and to testify as to the causation of the accident in light of those
assumed circumstances. Neither changed his opinion that intoxication was a substantial cause of
the accident. So, even assuming Kal had been texting at the time of the accident, there is still
substantial and competent evidence to find that intoxication remained a substantial cause of the
accident and resulting injuries. Therefore, any error that may or may not have occurred with
respect to the evidence of texting is harmless error.
D. The Commission did not err by refusing to find Kal’s failure to wear a seatbelt was a
   reasonable and substantial cause of the injuries.
       Kal finally argues that his injuries were caused by his failure to wear a seatbelt instead of
by his intoxication. He argues that the SIF and Commission improperly focused on the cause of
the accident instead of the cause of the injuries, and that, even if intoxication had caused the
accident, it was the fact that he was not wearing his seatbelt that caused him such extensive
injuries. This argument is unpersuasive.
       Idaho Code section 72-102(18) defines “injury” and “accident.” Although these terms are
not synonymous, they are certainly interconnected definitionally. Konvalinka v. Bonneville
Cnty., 140 Idaho 477, 480, 95 P.3d 628, 631 (2004). By definition, in the workers’ compensation
context, “an accident must cause an injury, and an injury must be caused by an accident.” Id. An
“accident” is “an unexpected, undesigned, and unlooked for mishap, or untoward event . . .
causing an injury.” I.C. § 72-102(18). An “injury” is a “personal injury caused by an accident. . .
.” Id. There are difficult cases where the existence of an “accident” is in question. See, e.g.,
Konvalinka, 140 Idaho 477, 95 P.3d 628 (discussing whether repetitive motion that aggravated a
pre-existing arthritic condition was an “accident”). There are also difficult cases where the
existence of an “injury” is in question, perhaps because there is a question of whether the injury
was caused by an accident (as required by the statutory definition), such as in the case of an
aggravation of a pre-existing condition. See Swan v. Williamson, 74 Idaho 32, 257 P.2d 552
(1953). This is not one of the difficult cases on this issue.
       In this case, there is no dispute that all of Kal’s injuries resulted from the accident, and
not from some pre-existing condition or other cause. Although “accident” and “injury” are not
synonymous, because there is such a close and obvious connection between the accident and the
resulting injuries in this particular case a showing of the cause of the accident is also a showing
of the cause of the injuries that resulted from that accident. Throughout the proceedings in this
case, even Kal’s own counsel and his expert witness used “causation of the accident” as
                                                  11
synonymous with “causation of the injuries.”
       This Court will not require a showing of every possible variable that could have
exacerbated or mitigated the injuries caused by the accident when it is so clear that all the
injuries arose from the accident. In this case, the intoxication was a reasonable and substantial
cause of the accident and the accident was the cause of Kal’s injuries. It may be that his failure to
wear a seatbelt caused his injuries to be greater than they might otherwise have been, but it does
not change the fact that there would have been no injuries if Kal had not had the accident.
E. Neither party is entitled to attorney fees.
       Kal argues that the SIF contested his workers’ compensation claim without any evidence
that intoxication was a reasonable and substantial cause of the injuries and, therefore, he is
entitled to attorney fees pursuant to Idaho Code section 72-804, which provides:
       If the commission or any court before whom any proceedings are brought under
       this law determines that the employer or his surety contested a claim for
       compensation made by an injured employee . . . without reasonable ground, . . .
       the employer shall pay reasonable attorney fees in addition to the compensation
       provided by this law.
SIF had reason to believe intoxication was a reasonable and substantial cause of the accident,
which would relieve SIF from liability under Idaho Code section 72-208. Therefore, SIF had
reasonable grounds to contest Kal’s claim, which it has successfully done. Kal is not entitled to
attorney fees.
       SIF argues it is entitled to attorney fees under I.A.R. 11.1. This rule currently pertains to
appeals in termination and adoption cases. Given the language used in its argument and its
citation of Talbot v. Ames Constr., 127 Idaho 648, 904 P.2d 560 (1995), it seems SIF intended to
raise the issue under I.A.R. 11.2, which was previously designated as 11.1. Therefore, we
address the issue under I.A.R. 11.2, which provides in pertinent part:
       The signature of an attorney or party constitutes a certificate that the attorney or
       party has read the notice of appeal, petition, motion, brief or other document; that
       to the best of the signer’s knowledge, information, and belief after reasonable
       inquiry it is well-grounded in fact and is warranted by existing law or a good faith
       argument for the extension, modification, or reversal of existing law, and that it is
       not interposed for any improper purpose, such as to harass or to cause
       unnecessary delay or needless increase in the cost of litigation. If the notice of
       appeal, petition, motion, brief, or other document is signed in violation of this
       rule, the court, upon motion or upon its own initiative, shall impose upon the
       person who signed it, a represented party, or both, an appropriate sanction, which
       may include an order to pay to the other party or parties the amount of the

                                                 12
       reasonable expenses incurred because of the filing of the notice of appeal,
       petition, motion, brief or other document including a reasonable attorney’s fee.
I.A.R. 11.2. We construe I.A.R. 11.2 in the same manner as I.R.C.P. 11(a)(1). Flying A Ranch,
Inc. v. Bd. of Cnty. Comm’rs for Fremont Cnty., 156 Idaho 449, 454, 328 P.3d 429, 434 (2014).
       The attorney’s or party’s signature on a document constitutes two substantive
       certifications: (a) “that to the best of the signer’s knowledge, information, and
       belief after reasonable inquiry it is well grounded in fact and is warranted by
       existing law or a good faith argument for the extension, modification, or reversal
       of existing law,” and (b) “that it [the document] is not interposed for any
       improper purpose.” Both certifications must be accurate in order to comply with
       the rule. If either of them is not accurate, then the document would be signed in
       violation of the rule.
Id. at 453, 328 P.3d at 433 (alterations in original).
       SIF does not contend that it is entitled to attorney fees under the improper purpose
provision. It argues that Kal merely asked the Court to re-weigh the evidence and enter a new
conclusion favorable to him. Although Kal’s arguments are notably weak, SIF has failed to
identify a document that was signed by Kal or his attorney in violation of I.A.R. 11.2. Thus, we
decline to award sanctions against Kal or his attorney.
                                              V.
                                          CONCLUSION
       Because there is substantial and competent evidence to support the Commission’s finding
that intoxication was a reasonable and substantial cause of Kal’s accident and resulting injuries,
we affirm the Commission’s order. Costs are awarded to SIF.


       Chief Justice BURDICK, Justices EISMANN and HORTON and Justice Pro Tem
WALTERS CONCUR.




                                                  13